  Case 2:19-cv-00004-JRG Document 1 Filed 01/03/19 Page 1 of 10 PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

HAWK TECHNOLOGY SYSTEMS, LLC,         §
                                      §
      Plaintiff,                      §                      Case No:
                                      §
vs.                                   §                      PATENT CASE
                                      §
WHITESBORO INDEPENDENT                §
SCHOOL DISTRICT                       §                      JURY TRIAL DEMANDED
                                      §
      Defendant.                      §
_____________________________________ §

                                          COMPLAINT

       Plaintiff, Hawk Technology Systems, LLC (“Hawk”), files this Complaint against

 Whitesboro Independent School District (“WISD”) for infringement of United States Patent

 No. RE43,462 (“the ‘462 Patent).

                                  NATURE OF THE ACTION

       1.      This is a civil action for patent infringement of United States Patent No.

RE43,462 (‘462 Patent). The ‘462 Patent is a reissue of United States Patent No. 5,265, 410

(the ‘410 Patent).    The independent claims in the reissued ‘462 Patent are substantially

identical to the corresponding claims in the original ‘410 Patent.

                                            PARTIES

       2.      Hawk is a limited liability company organized and existing under the laws of

the State of Florida, and maintains its principal place of business at 2 South Biscayne Blvd.,

Suite 3800, Miami, Florida 33131.

       3.      Defendant is a Texas independent school district and is located at 115 Fourth

Street, Whitesboro, TX 76273.
  Case 2:19-cv-00004-JRG Document 1 Filed 01/03/19 Page 2 of 10 PageID #: 2



                                 JURISDICTION AND VENUE

        4.     Pursuant to 28 U.S.C. §§ 1331 and 1338(a), this Court has original jurisdiction

over the subject matter of this action because this is an action arising under the Patent Laws of

the United States, 35 U.S.C. § 1 et. seq.

        5.     This Court has personal jurisdiction over Defendant because Defendant has

committed, and continues to commit, acts of infringement in this District, has conducted

business in this District, and/or has engaged in continuous and systematic activities in this

District.

        6.     Pursuant to 28 U.S.C. §1400(b), venue is proper in this district.

                                   GENERAL ALLEGATIONS

        7.     Hawk Technology Systems, LLC was formed in 2012 to commercialize the

inventions of its founder, Barry Schwab.

        8.     Mr. Ken Washino and Mr. Schwab invented what is claimed by the '462 Patent.

        9.     Mr. Washino and Mr. Schwab have collaborated on a number of other pioneering

inventions resulting in patents in the areas of video archiving, video downloading and digital

cinema.

        10.    Mr. Schwab is also a named inventor on more than thirty patents, ranging from

consumer products to secure network computing.


                                  Claim 12 Of The '462 Patent
        11.    Claim 12 of the '462 patent states:

               The method of simultaneously displaying and storing multiple video images,
               comprising the steps of:

               receiving video images at a personal computer based system from one or more
               sources;

               digitizing any of the images not already in digital form using an analog-to-digital
  Case 2:19-cv-00004-JRG Document 1 Filed 01/03/19 Page 3 of 10 PageID #: 3



                 converter;

                 displaying at least certain of the digitized images in separate windows on a
                 personal computer based display device, using a first set of temporal and spatial
                 parameters associated with each image in each window;

                 converting one or more of the video source images into a data storage format
                 using a second set of temporal and spatial parameters associated with each image;
                 and simultaneously storing the converted images in a storage device.

  ('462 Patent, Col. 11, line 62 – Col. 12, line 10).

        12.      Defendant uses a video storage and display system and methods that infringe the

  ‘462 Patent.

                 COUNT I: DIRECT INFRINGEMENT OF THE ‘462 PATENT

        13.      The allegations contained in paragraphs 1-12 above are hereby re-alleged as if

fully set forth herein.

        14.      The cause of action arises under the patent laws of the United States, and, in

particular, 35 USC §§ 271, et seq.

        15.      Plaintiff is the owner by assignment of the ‘462 Patent, with sole rights to enforce

the ‘462 Patent and to sue infringers.

        16.      A copy of the ‘462 Patent titled “Video Monitoring and Conferencing System” is

attached as Exhibit A.

        17.      Without Plaintiff’s authorization, Defendant uses a video storage and display

system and/or methods that infringe one or more of the claims in the ‘462 Patent including at

least Claim 12 of the ‘462 Patent.

        18.      Plaintiff has been damaged by Defendant’s infringement.

        19.      Defendant uses a video surveillance system provided by Digital Watchdog (the

“Product”).

        20.      The Product provides a method of simultaneously displaying and storing multiple
  Case 2:19-cv-00004-JRG Document 1 Filed 01/03/19 Page 4 of 10 PageID #: 4



video images. For example, the Product provides a Live Screen, which displays a live video

image transferred from each channel associated with one or more surveillance cameras. The

Product allows a user to control the pan, tilt, and zoom features of a camera on the Live Screen

and also allows a user to zoom in and out and capture live video. Thus, the Product enables its

users to view video images sent by one or more cameras live while performing recording

simultaneously. See, Digital Watchdog NXMS User Manual.

       21.    The Product practices receiving video images at a personal computer based

system from one or more sources. For example, as shown in the illustrative screen shot below,

the Product provides output, reception and display of video signals from multiple cameras. The

camera devices capture video images and provide them to the video management system. The

video management system facilitates its users to view and store the video images. Camera

outputs can be modified according to the needs of the user by changing the camera and signal

parameters. A digital video recorder is used to convert the input signal from every camera into

digitally compressed images of various formats. Resolutions can be changes for a fixed set of

resolutions present. See, Digital Watchdog NXMS User Manual; see also H.264 Digital Video

Recorder User Manual.
  Case 2:19-cv-00004-JRG Document 1 Filed 01/03/19 Page 5 of 10 PageID #: 5




       22.     The Product practices digitizing any of the images not already in digital form

using an analog-to-digital converter. For example, the Product’s digital video recorder is used to

cover the input signals into digitally compressed images of various formats. The video images

from each camera which are displayed on the computer monitor are configured with a specified

frame rate and compression format, i.e. temporal and spatial parameters. The video streams

received are converted in to digitized images . See H.264 Digital Video Recorder User Manual.

       23.     The Product practices displaying at least certain of the digitized images in

separate windows on a personal computer based display device, using a first set of temporal and

spatial parameters associated with each image in each window. For example, the Product

enables a user to configure a device’s options such as recording resolution, frame-modes, and

type of alarm events, on the user’s local computer. Resolution refers to horizontal and vertical

pixels in a page. The resolution is indicated as (horizontal) X (vertical) pixel number.      The

Product allows selection from among, for example, settings of 352×240/288, 720×240/288, and
  Case 2:19-cv-00004-JRG Document 1 Filed 01/03/19 Page 6 of 10 PageID #: 6



720×480/576. The default setting is 352×240/288. As the resolution number increases, the

picture quality is higher. 352×240 is VHS level and when a high quality camera is used,

720×480/576 shows DVD level picture quality. When the picture quality increases, the storage

capacity is bigger and the recording period will be shorter. Thus, selecting an appropriate

resolution according to the situation is important. The video images from each camera which are

displayed on the computer monitor are configured with a specified frame rate and compression

format, i.e. temporal and spatial parameters. The availability of multiple resolutions ensures that

the temporal and spatial parameter of a video can be altered. See H.264 Digital Video Recorder

User Manual.

       24.     The Product practices converting one or more of the video source images into a

data storage format using a second set of temporal and spatial parameters associated with each

image. As illustrated in the screen shot below, the Product enables a user to configure, from the

user’s computer, a given device’s options such as recording resolution, frame-modes, and type of

alarm events. Digital video servers store content in a video format, such as MPEG-2, H.264 and

the like. Computer hard drives only store content in data formats, so all systems must provide

for a conversion from a video format to a data format. The Product’s video management system

enables a user to vary the temporal and spatial parameters associated with each image as per the

requirements of video recording and storage. The Product provides for many different

resolutions to be used for conversions. See, Digital Watchdog NXMS User Manual; see also

H.264 Digital Video Recorder User Manual.
  Case 2:19-cv-00004-JRG Document 1 Filed 01/03/19 Page 7 of 10 PageID #: 7




       25.     The Product practices simultaneously storing the converted images in a storage

device. For example, the Product’s Live Screen displays a live video image transferred from

each channel. A user can control PTZ (Pan/Tilt/Zoom) on the Live Screen as well as zoom in/out

and capture live video. To capture live video, the DVR provided by Digital Watchdog has a high

capacity storage and also allows for inclusion of external hard disks. The video recording is

stored in a hard drive supported by the video management system. See, Digital Watchdog NXMS

User Manual; see also H.264 Digital Video Recorder User Manual.

       26.     Defendant’s actions complained of herein will continue unless Defendant is

enjoined by this court.

       27.     Defendant’s actions complained of herein are causing irreparable harm and
  Case 2:19-cv-00004-JRG Document 1 Filed 01/03/19 Page 8 of 10 PageID #: 8



monetary damage to Plaintiff and will continue to do so unless and until Defendant is enjoined

and restrained by this Court.

          28.    Plaintiff is in compliance with 35 U.S.C. § 287.

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully requests the Court:

          A.     Enter a judgment finding that Defendant has directly infringed the ‘462 Patent;

          B.     Pursuant to 35 U.S.C. § 284, order Defendant to pay damages adequate to

compensate for the infringement, but in no event less than a reasonable royalty for the use made

of the invention, together with interest and costs;

          C.     Enter judgment for Plaintiff on this Complaint on all causes of action asserted

herein;

          D.     Enter an Order enjoining Defendant, its agents, officers, servants, employees,

attorneys, and all persons in active concert or participation with Defendant who receive notice of

the order from further infringement of United States Patent No. RE43,462 (or, in the alternative,

awarding Plaintiff a running royalty from the time of judgment going forward);

          E.     Award Plaintiff pre-judgment and post-judgment interest and costs; and

          F.     Award Plaintiff such further relief to which the Court finds Plaintiff entitled under

law or equity.
  Case 2:19-cv-00004-JRG Document 1 Filed 01/03/19 Page 9 of 10 PageID #: 9



Dated: January 3, 2019             Respectfully submitted,

                                   /s/ Jay Johnson
                                   JAY JOHNSON
                                   State Bar No. 24067322
                                   D. BRADLEY KIZZIA
                                   State Bar No. 11547550
                                   KIZZIA JOHNSON, PLLC
                                   1910 Pacific Ave., Suite 13000
                                   Dallas, Texas 75201
                                   (214) 451-0164
                                   Fax: (214) 451-0165
                                   jay@kjpllc.com
                                   bkizzia@kjpllc.com

                                   ATTORNEYS FOR PLAINTIFF
Case 2:19-cv-00004-JRG Document 1 Filed 01/03/19 Page 10 of 10 PageID #: 10




                             EXHIBIT A
